Case 9:20-mj-08216-BER Document 32 Entered on FLSD Docket 11/04/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-mj-8216-BER

  UNITED STATES OF AMERICA,

  v.

  DANIEL SLATER,

        Defendant.
  ____________________________/

                         ORDER RE: DUE PROCESS PROTECTIONS

         Congress has amended the Rules of Criminal Procedure to instruct the Court to remind

  counsel of the disclosure obligation of the prosecutor under Brady v. Maryland, 373 U.S. 83

  (1963). That is, under Brady, the Government has a constitutional duty to disclose all materially

  exculpatory evidence in its possession to the defense. This evidence, also known as Brady

  material, includes any evidence that goes toward negating the defendant’s guilt, that would reduce

  the defendant’s potential sentence, or that goes to the credibility of a witness. The defendant is

  entitled to this information whether or not it is requested. Such materially favorable evidence must

  be turned over even if not subject to discovery under Rule 16(a) of the Federal Rules of Criminal

  Procedure. The guide for materiality is a reasonable probability of a different result. See Kyles v.

  Whitley, 514 U.S. 419, 433 (1995). If materiality is debatable, the Government should submit it

  to the Court for an in camera inspection, as instructed by the Eleventh Circuit in United States v.

  Jordan, 316 F.3d 1215 (2003).




                                                   1
Case 9:20-mj-08216-BER Document 32 Entered on FLSD Docket 11/04/2020 Page 2 of 2




         Consequences of a Brady violation are serious: First, nothing is more damaging to public

  trust in our criminal justice system than the idea the Government convicted the defendant by

  withholding evidence: without public trust our system does not work. Second, the evidence may

  be suppressed, and the conviction may be reversed. Third, professional consequences may ensue

  for the individuals who are determined to have wrongfully withheld information. Of course, it

  goes without saying that their individual reputations will be severely damaged in their legal

  community.


         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 4th day of November, 2020.



                                                            DAVE LEE BRANNON
                                                            U.S. MAGISTRATE JUDGE




                                                2
